Citation Nr: 1022956	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  09-14 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.R. Bryant


INTRODUCTION

The Veteran served on active duty from October 1968 to 
October 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2008 and August 2008 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.  

In March 2010, the Veteran testified at a videoconference 
hearing before the undersigned Acting Veterans Law Judge.  
The transcript from that hearing has been associated with the 
claims file and reviewed.  

For the reasons set forth below, this appeal is being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the Veteran if further 
action is required.  


REMAND

Review of the record reveals that the Veteran last underwent 
a VA examination in July 2008.  At that time, the examiner 
noted that the Veteran had chronic moderate PTSD 
characterized by isolation, mild depression and poor 
accommodation to his work situation.  He also noted the 
Veteran may have had an exacerbation of symptoms following 
his wife's death four years earlier.  

Subsequently, at the March 2010 hearing, the Veteran 
essentially testified that his PTSD had increased in severity 
since his previous VA examination and has had had a negative 
effect on his employment.  The Board acknowledges that the 
2008 VA examination is not overtly stale.  

In any event, however, VA's General Counsel has indicated 
that, when a claimant asserts that the severity of a 
disability has increased since the most recent rating 
examination, an additional examination is appropriate.  
VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 
10 Vet. App. 400, 402-403 (1997); Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994).  Here, in light of the Veteran's 
assertions of a worsening of his PTSD symptomatology since 
the last VA examination in 2008, the Board finds that 
additional VA examination is necessary to determine the 
current nature and extent of this service-connected 
disability. 

As the Veteran is appealing the original assignment of the 
disability rating for his service-connected PTSD following 
the award of service connection, it is not the present level 
of disability which is of primary importance.  Rather, the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings-
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  Given the foregoing, the disability evaluation 
must be considered from February 2008 to the present.  

In addition, ongoing medical records should also be obtained.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency and must be obtained if 
pertinent).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of records of 
psychiatric treatment that the Veteran 
may have received at the Charleston VA 
Medical Center since July 2008.  
Associate all such available records with 
the claims folder.  

2.  Then, schedule the Veteran for a VA 
examination to determine the nature and 
extent of his service-connected PTSD.  
The claims folder must be made available 
to and be reviewed by the examiner in 
conjunction with the examination.  Any 
testing deemed necessary should be 
performed.  All pertinent psychiatric 
pathology should be noted in the 
examination report.  As part of the 
evaluation, the examiner is requested to 
assign a Global Assessment of Functioning 
(GAF) score and to provide an explanation 
of the score's meaning.  

Also, the examiner should address the 
impact of the Veteran's service-connected 
PTSD on his ability to work.  A complete 
rationale for all opinions expressed must 
be provided.  

3.  Then, readjudicate the issue on 
appeal.  If the benefit sought remains 
denied, furnish the Veteran and his 
representative an appropriate 
supplemental statement of the case 
containing notice of all relevant actions 
taken on the claim as well as a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  

No action is required of the Veteran until he is notified by 
the RO; however, the Veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2009).  He has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


